Exhibit 10.5

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of October 21, 2020
(as it may from time to time be amended, this “Agreement”), is entered into by
and among Tekkorp Digital Acquisition Corp., a Cayman Islands exempted company
(the “Company”), Tekkorp JEMB LLC, a Cayman Islands limited liability company
(the “Sponsor”), Irwin Apartment Trust and Robin Chhabra (collectively, with
Irwin Apartment Trust and the Sponsor, the “Purchasers” and each, a
“Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one Class A ordinary
share of the Company, par value $0.0001 per share (each, an “Ordinary Share”),
and one-half of one redeemable warrant;

 

Each whole warrant entitles the holder to purchase one Ordinary Share at an
exercise price of $11.50 per Ordinary Share; and

 

Each of the Purchasers has agreed to purchase a number of warrants as indicated
opposite such Purchaser’s name on Annex I hereto plus up to an additional number
of warrants as indicated opposite such Purchaser’s name on Annex II hereto
(collectively, the “Private Placement Warrants”), each Private Placement Warrant
entitling the holder to purchase one Ordinary Share at an exercise price of
$11.50 per Ordinary Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchasers.

 

B. Purchase and Sale of the Private Placement Warrants.

 

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by each of the Purchasers and the
Company (the “Initial Closing Date”), the Company shall issue and sell to each
Purchaser, and each Purchaser shall purchase from the Company, the number of
Private Placement Warrants that is indicated opposite such Purchaser’s name on
Annex I hereto at a price of $1.00 per warrant for the aggregate purchase price
that is indicated on Annex I hereto (the “Purchase Price”), which shall be paid
by such Purchaser by wire transfer of immediately available funds to the Company
at least one day prior to the Initial Closing Date in accordance with the
Company’s wiring instructions. On the Initial Closing Date, following the
payment by each of the Purchasers of his or its Purchase Price by wire transfer
of immediately available funds to the Company, the Company, at its option, shall
deliver a certificate evidencing the Private Placement Warrants purchased and
received by such Purchaser on such date duly registered in such Purchaser’s name
to such Purchaser or effect such delivery in book-entry form.

 





 

 

(ii) On the date of any closing of the over-allotment option in connection with
the Public Offering or on such earlier time and date as may be mutually agreed
each of the Purchasers and the Company (each such date, an “Over-allotment
Closing Date,” and each Over-allotment Closing Date (if any and where
applicable) and the Initial Closing Date, a “Closing Date”), the Company shall
issue and sell to each Purchaser, and each Purchaser shall purchase from the
Company, up to an aggregate number of Private Placement Warrants that is
indicated opposite such Purchaser’s name on Annex II hereto, in the same
proportion as the amount of the option that is then so exercised, at a price of
$1.00 per warrant for up to the aggregate purchase price that is indicated on
Annex II hereto (such purchase price to be as indicated if the over-allotment
option in connection with the Public Offering is exercised in full) (the
“Over-allotment Purchase Price”), which shall be paid by wire transfer of
immediately available funds to the Company at least one day prior to such
Over-allotment Closing Date in accordance with the Company’s wiring
instructions. On the Over-allotment Closing Date, following the payment by each
of the Purchasers of his or its Over-allotment Purchase Price by wire transfer
of immediately available funds to the Company, the Company, at its option, shall
deliver a certificate evidencing the Private Placement Warrants purchased and
received by such Purchaser on such date duly registered in the such Purchaser’s
name to such Purchaser, or effect such delivery in book-entry form.

 

C. Terms of the Private Placement Warrants.

 

(i) Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).

 

(ii) At the time of, or prior to, the closing of the Public Offering, the
Company and each of the Purchasers shall enter into a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which the Company
will grant certain registration rights to the Purchasers relating to the Private
Placement Warrants and the Ordinary Shares underlying the Private Placement
Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchasers (which representations and warranties shall survive the Closing Date)
that:

 

A. Organization and Corporate Power. The Company is an exempted company duly
incorporated, validly existing and in good standing under the laws of the Cayman
Islands and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 



2

 

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Ordinary Shares upon exercise of the Private Placement Warrants
and the fulfillment, of and compliance with, the respective terms hereof and
thereof by the Company, do not and will not as of the Closing Date (a) conflict
with or result in a breach of the terms, conditions or provisions of, (b)
constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s share capital or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to,
the amended and restated memorandum and articles of association of the Company
(in effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, and registration in the register of members of the Company, the terms hereof
and the Warrant Agreement and the Amended and Restated Memorandum and Articles
of Association of the Company, the Ordinary Shares issuable upon exercise of the
Private Placement Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchasers will have good title to
the Private Placement Warrants and the Ordinary Shares issuable upon exercise of
such Private Placement Warrants, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchasers.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 



3

 

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchasers, each of the Purchasers, as to
itself, himself or herself only, hereby represents and warrants, severally and
not jointly, to the Company (which representations and warranties shall survive
the Closing Date) that:

 

A. Organization and Requisite Authority. Such Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by such Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by such Purchaser does not
and shall not as of the Closing Date conflict with or result in a breach by such
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which such Purchaser is subject.

 

C. Investment Representations.

 

(i) Such Purchaser is acquiring Private Placement Warrants as described above
and, upon exercise of such Private Placement Warrants, the Ordinary Shares
issuable upon such exercise (collectively, the “Securities”), for such
Purchaser’s own account, for investment purposes only and not with a view
towards, or for resale in connection with, any public sale or distribution
thereof.

 

(ii) Such Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(iii) Such Purchaser understands that the Securities are being offered and will
be sold to it, him or her in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations and warranties of such
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire such Securities.

 

(iv) Such Purchaser decided to enter into this Agreement not as a result of any
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act.

 

(v) Such Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by such Purchaser.
Such Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company. Such Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 



4

 

 

(vi) Such Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by such Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) Such Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1) in a
registered transaction or (2) sold in reliance on an exemption therefrom; and
(b) except as specifically set forth in the Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. In this regard, such
Purchaser understands that the Securities and Exchange Commission (the “SEC”)
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

(viii) Such Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time. Such Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities. Such Purchaser
can afford a complete loss of its investments in the Securities.

 

(ix) Such Purchaser understands that the Private Placement Warrants shall bear
the legend substantially in the form set forth in the Warrant Agreement.

 

Section 4. Conditions of the Purchasers’ Obligations. The obligations of each of
the Purchasers to purchase and pay for the Private Placement Warrants are
subject to the fulfillment, on or before the Closing Date, of each of the
following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 



5

 

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to each of the Purchasers.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to each of the Purchasers under this Agreement are subject to the
fulfillment, on or before the Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of such
Purchaser contained in Section 3 shall be true and correct at and as of the
Closing Date as though then made.

 

B. Performance. Such Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement. The Company shall have entered into a Warrant Agreement
with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after June
30, 2021 upon the election by either the Company or each of the Purchasers upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company has filed with the SEC, under the Securities Act.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Sponsor to affiliates thereof.

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 



6

 

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

  

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

  COMPANY:       TEKKORP DIGITAL ACQUISITION CORP.         By: /s/ Matthew Davey
    Name: Matthew Davey     Title: Chief Executive Officer

 

  PURCHASERS:       TEKKORP JEMB LLC         By: /s/ Matthew Davey     Name:
Matthey Davey     Title: Authorized Signatory

 

  IRWIN APARTMENT TRUST         By: /s/ Nicholas Matt     Name: Nicholas Matt  
  Title: Trustee

 

  /s/ Robin Chhabra   Robin Chhabra

 

[Signature page to Private Placement Warrants Purchase Agreement]

 





 

 

ANNEX I

  

Purchaser’s Name  Number of Private Placement Warrants to be Purchased*  

Aggregate Purchase
Price*

  Tekkorp JEMB LLC   6,200,000   $6,200,000  Irwin Apartment Trust   400,000  
$400,000  Robin Chhabra   400,000   $400,000 

 

*Not including any additional Private Placement Warrants that may be purchased
pursuant to Section 1(B)(2). See Annex II.

 





 

 

ANNEX II

  

Purchaser’s Name  Maximum Number of Additional Private
Placement Warrants to be
Purchased Pursuant to
Section 1(B)(2)  

Maximum Aggregate
Purchase Price



  Tekkorp JEMB LLC   650,000   $650,000  Irwin Apartment Trust   50,000  
$50,000  Robin Chhabra   50,000   $50,000 

 

 

 





 

 